ICJ_107_UseOfForce_SCG_FRA_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. FRANCE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. FRANCE)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. France),
mesures conservatoires, ordonnance du 2 juin 1999,
C.I.J. Recueil 1999, p. 363

Official citation:

Legality of Use of Force {Yugoslavia v. France),
Provisional Measures, Order of 2 June 1999,
LC.J. Reports 1999, p. 363

 

N° de vente:
ISSN 0074-444] Sales number 729

ISBN 92-1-070797-4

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. FRANCE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA r. FRANCE)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
363

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin

Rôle général
n° 107 2 juin 1999

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. FRANCE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de prési-
dent en l'affaire; M. SCHWEBEL, président de la Cour;
MM. Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, M  HiGGins,
MM. PARRA-ARANGUREN, KOOLMANS, juges; M. KRECA, juge
ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre la République française
(ci-après dénommée la «France») «pour violation de l'obligation de ne
pas recourir à l'emploi de la force»,

Rend l'ordonnance suivante:
364 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

1. Considérant que, dans cette requête, la Yougoslavie définit l'objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par la Répu-
blique française, en violation de son obligation internationale de ne
pas recourir à l'emploi de la force contre un autre Etat, de l’obliga-
tion de ne pas s’immiscer dans les affaires intérieures d’un autre Etat,
de l'obligation de ne pas porter atteinte à la souveraineté d’un autre
Etat, de l’obligation de protéger les populations civiles et les biens de
caractère civil en temps de guerre, de obligation de protéger l’envi-
ronnement, de l'obligation touchant à la liberté de navigation sur les
cours d’eau internationaux, de l’obligation concernant les droits et
libertés fondamentaux de la personne humaine, de l’obligation de ne
pas utiliser des armes interdites, de l’obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence
devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder
la compétence de la Cour, invoque l’article IX de la convention pour la
prévention et la répression du crime de génocide, adoptée par l’Assem-
blée générale des Nations Unies le 9 décembre 1948 (ci-après dénommée
la «convention sur le génocide») et le paragraphe 5 de l’article 38 du
Règlement de la Cour;

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu’elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement de la République française, conjointement avec
les gouvernements d’autres Etats membres de l'OTAN, a recouru à
l'emploi de la force contre la République fédérale de Yougoslavie en
prenant part au bombardement de cibles dans la République fédérale
de Yougoslavie. Lors des bombardements de la République fédérale
de Yougoslavie, des cibles militaires et civiles ont été attaquées. Un
grand nombre de personnes ont été tuées, dont de très nombreux
civils. Des immeubles d'habitation ont subi des attaques. Un grand
nombre d’habitations ont été détruites. D’enormes dégâts ont été
causés à des écoles, des hôpitaux, des stations de radiodiffusion et de
télévision, des structures culturelles et sanitaires, ainsi qu’à des lieux
de culte. Nombre de ponts, routes et voies de chemin de fer ont été
détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l’environne-
ment de villes et de villages de la République fédérale de Yougosla-
vie. L'emploi d’armes contenant de l’uranium appauvri a de lourdes
conséquences pour la vie humaine. Les actes susmentionnés ont pour
effet de soumettre intentionnellement un groupe ethnique à des condi-
tions devant entraîner sa destruction physique totale ou partielle. Le
Gouvernement de la République française prend part à l'entraîne-
ment, à l'armement, au financement, à l'équipement et à l’approvi-
sionnement de la prétendue «armée de libération du Kosovo»;
365

LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement français constituent
une violation flagrante de l'obligation de ne pas recourir à l’emploi
de la force contre un autre Etat. En finançant, armant, entraînant et
équipant la prétendue «armée de libération du Kosovo», le Gouver-
nement français apporte un appui à des groupes terroristes et au
mouvement sécessionniste sur le territoire de la République fédérale
de Yougoslavie, en violation de l'obligation de ne pas s’immiscer
dans les affaires intérieures d’un autre Etat. De surcroît, les dispo-
sitions de la convention de Genève de 1949 et du protocole addi-
tionnel n° | de 1977 relatives à la protection des civils et des biens
de caractère civil en temps de guerre ont été violées. II y a eu aussi
violation de l'obligation de protéger l’environnement. La destruc-
tion de ponts sur le Danube enfreint les dispositions de l’article |
de la convention de 1948 relative à la liberté de navigation sur le
Danube. Les dispositions du pacte international relatif aux droits
civils et politiques et du pacte international relatif aux droits éco-
nomiques, sociaux et culturels de 1966 ont elles aussi été violées.
En outre, obligation énoncée dans la convention pour la préven-
tion et la répression du crime de génocide de ne pas soumettre
intentionnellement un groupe national à des conditions d’existence
devant entraîner sa destruction physique a été violée. De plus,
les activités auxquelles la République française prend part sont
contraires au paragraphe | de l’article 53 de la Charte des Nations
Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requête:

«Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, la République française a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas recourir à l'emploi de la force contre un
autre Etat;

— qu’en prenant part à l'entraînement, à l'armement, au finance-
ment, à l'équipement et à l'approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», la
République française a agi contre la République fédérale de
Yougoslavie, en violation de son obligation de ne pas s’immiscer
dans les affaires d’un autre Etat;

— qu’en prenant part à des attaques contre des cibles civiles, la
République française a agi contre la République fédérale de
Yougoslavie, en violation de son obligation d’épargner la popu-
lation civile, les civils et les biens de caractère civil:
366

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu'en prenant part à la destruction ou à l'endommagement de
monastères, d’édifices culturels, la République française a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas commettre d’actes d’hostilité dirigés
contre des monuments historiques, des œuvres d’art ou des lieux
de culte constituant le patrimoine culturel ou spirituel d’un
peuple;

qu’en prenant part à l’utilisation de bombes en grappe, la Répu-
blique française a agi contre la République fédérale de Yougo-
slavie, en violation de son obligation de ne pas utiliser des armes
interdites, c'est-à-dire des armes de nature à causer des maux
superflus ;

qu’en prenant part aux bombardements de raffineries de pétrole
et d’usines chimiques, la République française a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de ne pas causer de dommages substantiels à l'environne-
ment;

qu'en recourant à l'utilisation d’armes contenant de Puranium
appauvri, la République francaise a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de ne pas
utiliser des armes interdites et de ne pas causer de dommages de
grande ampleur à la santé et à l'environnement;

qu’en prenant part au meurtre de civils, à la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, la République française a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de res-
pecter le droit à la vie, le droit au travail, le droit à l'information,
le droit aux soins de santé ainsi que d’autres droits fondamen-
taux de la personne humaine;

qu’en prenant part a la destruction de ponts situés sur des cours
d’eau internationaux, la République française a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de respecter la liberté de navigation sur les cours d’eau inter-
nationaux;

qu’en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de l'uranium appauvri, la République française a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas soumettre intentionnellement un groupe
national à des conditions d’existence devant entraîner sa destruc-
tion physique totale ou partielle;

que la République française porte la responsabilité de la viola-
tion des obligations internationales susmentionnées;

que la République française est tenue de mettre fin immédiate-
ment à la violation des obligations susmentionnées à l’égard de
la République fédérale de Yougoslavie:

que la République française doit réparation pour les préjudices
367 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

causés à la République fédérale de Yougoslavie ainsi qu’à ses
citoyens et personnes morales»;

et considérant qu’au terme de sa requête la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»;

6. Considérant que, à l’appui de sa demande en indication de mesures
conservatoires, la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cing
cents grièvement blessés; que la vie de trois millions d’enfants est mena-
cée; que des centaines de milliers de personnes ont été exposées à des gaz
toxiques; qu'environ un million de personnes sont privées d’approvision-
nement en eau; qu'environ cinq cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
l'impossibilité de se procurer le minimum vital; et que les réseaux routier
et ferroviaire ont subi d'importants dégâts; considérant que, dans sa de-
mande en indication de mesures conservatoires, la Yougoslavie énumère
par ailleurs les cibles qui auraient été visées par les attaques aériennes et
décrit en détail les dommages qui leur auraient été infligés (ponts, gares
et lignes de chemins de fer, réseau routier et moyens de transport, aéro-
ports, commerce et industrie, raffineries et entrepôts de matières pre-
mières liquides et de produits chimiques, agriculture, hôpitaux et
centres médicaux, écoles, édifices publics et habitations, infrastructures,
télécommunications, monuments historiques et culturels et édifices
religieux); et considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l'intégrité physique et mentale de ia population de la
République fédérale de Yougoslavie, de très importants dégâts, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entraîner la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes à l'intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»:
368 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d'indiquer la mesure suivante:

«La République française doit cesser immédiatement de recourir à
l'emploi de la force et doit s'abstenir de tout acte constituant une
menace de recours ou un recours à l’emploi de la force contre la
République fédérale de Yougoslavie»;

8. Considérant que la demande en indication de mesures conserva-
toires était accompagnée d’une lettre de l’agent de la Yougoslavie, adres-
sée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d'appeler l'attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entrainé la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d’un convoi de
réfugiés et de l'immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu'il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe | de l'article 75, de son Règlement, et compte tenu de l'ex-
trême urgence de la situation née des circonstances décrites dans les
demandes en indication de mesures conservatoires, je prie la Cour
de bien vouloir se prononcer d’office sur les demandes présentées
ou de fixer une date pour la tenue d’une audience dans les meilleurs
délais»;

9. Considérant que le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement français des copies signées
de la requête et de la demande, conformément au paragraphe 4 de l’ar-
ticle 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu’il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur ta demande en indication de mesures
conservatoires ;

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires ;

9
369 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreca
pour siéger en qualité de juge ud hoc en l’affaire; et qu'aucune objection
à cette désignation n’a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l’article 35 du Règlement de la Cour;

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. Ian Brownlie,
M. Paul J. I. M. de Waart,
M. Eric Suy,
M. Miodrag Mitié,
M. Olivier Corten;

au nom de la France:

par M. Ronny Abraham, agent,
M. Alain Pellet;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:

«[L]a Cour [est priée] d'indiquer fa mesure conservatoire sui-
vante:

[L]a République française ... doi[t] cesser immédiatement de recou-
rir à l'emploi de la force et doilt] s'abstenir de tout acte constituant
une menace de recours ou un recours à l'emploi de la force contre la
République fédérale de Yougoslavie»:

au nom de la France:

«[{L]a France estime que la Cour ne peut donner suite à la requête
de ja République fédérale de Yougoslavie. Aucune des deux bases de
compétence invoquées n’était pertinente. Ni l’une ni l’autre ne sau-
rait fonder la compétence de la Cour en l'espèce. »

«[H est] demand[é] à la Cour, au nom de la République française,
de bien vouloir prononcer la radiation du rôle général de la requête
formée par la République fédérale de Yougoslavie»;

*
* *

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que

10
370 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

connaît le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie:

16. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie; que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

*
* *

19. Considérant qu’en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaitre des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti a sa juridiction»
(Timor oriental (Portugal c. Australie), arrêt, C.LJ. Recueil 1995,
p. 101, par. 26); et que la Cour ne peut donc exercer sa compétence a
l'égard d'Etats parties a un différend que si ces derniers ont non seule-
ment accès à la Cour, mais ont en outre accepté sa compétence, soit d’une
manière générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservaloires, point n’est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu’elle a compétence quant au fond de l'affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée:

* x

21. Considérant que la Yougoslavie, dans sa requéte, prétend en pre-
mier lieu fonder la compétence de la Cour sur l’article IX de la conven-
tion sur le génocide, aux termes duquel:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d'un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article II, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend » :

11
371 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant que, dans sa requête, la Yougoslavie indique que l’objet du
différend porte notamment sur «les actes commis par la République fran-
çaise, en violation de son obligation internationale ... de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence devant
entraîner sa destruction physique»; qu’en décrivant les faits sur lesquels
la requête est fondée, la Yougoslavie précise: «Les actes susmentionnés
ont pour effet de soumettre intentionnellement un groupe ethnique à des
conditions devant entraîner sa destruction physique totale ou partielle» ;
qu’en exposant les fondements juridiques de la requête, elle soutient que
«l'obligation ... de ne pas soumettre intentionnellement un groupe natio-
nal à des conditions d’existence devant entraîner sa destruction physique
a été violée»; et que l’une des demandes au fond contenues dans la
requête est ainsi formulée:

«qu’en prenant part aux activités énumérées ci-dessus et en particu-
lier en causant des dommages énormes à l’environnement et en uti-
lisant de l'uranium appauvri, la République française a agi contre la
République fédérale de Yougoslavie, en violation de son obligation
de ne pas soumettre intentionnellement un groupe national à des
conditions d’existence devant entraîner sa destruction physique totale
ou partielle»;

22. Considérant que la Yougoslavie soutient en outre que le bombar-
dement constant et intensif de l’ensemble de son territoire, y compris les
zones les plus peuplées, constitue «une violation grave de l’article IT de la
convention sur le génocide» ; qu’elle fait valoir que «la pollution du sol,
de l’air et de l’eau, la destruction de l’économie du pays, la contamination
de l’environnement par de l'uranium appauvri reviennent à soumettre la
nation yougoslave à des conditions d’existence devant entraîner sa des-
truction physique»; qu’elle affirme que c’est la nation yougoslave tout
entière, en tant que telle, qui est prise pour cible; et qu’elle souligne que
le recours à certaines armes, dont on connaît par avance les conséquences
dommageables à long terme sur la santé et l’environnement, ou la des-
truction de la plus grande partie du réseau d’alimentation en électricité
du pays, dont on peut prévoir d’avance les conséquences catastrophiques,
«témoigne[nt] implicitement de l'intention de détruire totalement ou par-
tiellement» le groupe national yougoslave en tant que tel;

23. Considérant que la France soutient pour sa part que l’article IX de
la convention sur le génocide ne constitue pas une base de compétence en
l'espèce, «et cela de façon absolument manifeste»; et considérant que, se
référant à l’alinéa c) de l’article II de la convention, elle indique que le
génocide, tel que le définit la convention de 1948, comporte deux élé-
ments, «{l’Jun objectif: la destruction en tout ou en partie d’un groupe
national ou religieux comme tel. L’autre subjectif: l'intention d’aboutir à
ce résultat qui est contraire ... aux «principes de morale les plus élémen-
taires»»; qu’en ce qui concerne l’élément objectif, elle affirme notamment
que «les forces de l'OTAN ... s'efforcent de ne causer aucun mal superflu
aux populations civiles», que, «quant à l’allégation d’utilisation d’ura-

12
372 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

nium affaibli, ... les forces armées françaises [ne sont] dotées d’aucune
arme de ce type» et que «l’utilisation de telle ou telle arme, surtout
quand elle n’est nullement illicite, est sans rapport aucun avec la défini-
tion du génocide»; et qu’en ce qui a trait à l'élément subjectif, la France
souligne «l’absence manifeste en l'espèce de l’élément intentionnel» et «le
silence total de l'Etat requérant» sur ce point;

24. Considérant qu'il n’est pas contesté que tant la Yougoslavie que la
France sont parties à la convention sur le génocide, sans réserves: et que
l’article IX de la convention semble ainsi constituer une base sur laquelle
la compétence de la Cour pourrait être fondée, pour autant que l’objet du
différend ait trait à «l'interprétation, l'application ou l'exécution» de la
convention, y compris les différends «relatifs à la responsabilité d’un Etat
en matière de génocide ou de l’un quelconque des autres actes énumérés
à l’article III» de ladite convention;

25. Considérant que, à l'effet d'établir, même prima facie, si un diffé-
rend au sens de l’article IX de la convention sur le génocide existe, la
Cour ne peut se borner à constater que l’une des parties soutient que la
convention s'applique alors que l’autre le nie; et que, au cas particulier,
elle doit rechercher si les violations de la convention alléguées par la You-
goslavie sont susceptibles d’entrer dans les prévisions de cet instrument et
si, par suite, le différend est de ceux dont la Cour pourrait avoir compé-
tence pour connaître ratione materiae par application de l’article IX
(cf. Plates-formes pétrolières ( République islamique d'Iran c. Etats-Unis
d'Amérique), exception préliminaire, arrêt, C.LJ. Recueil 1996 (II),
p. 810, par. 16);

26. Considérant que la définition du génocide, figurant à l’article IT de
la convention sur le génocide, se lit comme suit:

«Dans la présente convention le génocide s'entend de l’un quel-
conque des actes ci-après, commis dans l'intention de détruire, en
tout ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d'existence
devant entraîner sa destruction physique totale ou partielle:

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d'enfants du groupe à un autre groupe»;

27. Considérant qu'il apparaît à la Cour, d'après cette définition, «que
la caractéristique essentielle du génocide est la destruction intentionnelle
d’un «groupe national, ethnique, racial ou religieux »» (Application de la
convention pour la prévention et la répression du crime de génocide, me-
sures conservatoires, ordonnance du 13 septembre 1993, C.LJ. Recueil
1993, p. 345, par. 42): que le recours ou la menace du recours à l'emploi
de la force contre un Etat ne sauraient en soi constituer un acte de géno-
cide au sens de l’article IT de la convention sur le génocide: et que, de

13
373 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

l'avis de la Cour, il n’apparaît pas au présent stade de la procédure que
les bombardements qui constituent l’objet de la requête yougoslave «com-
porte[nt] effectivement l'élément d’intentionnalité, dirigé contre un groupe
comme tel, que requiert la disposition sus-citée» (Licéité de la menace ou
de l'emploi d'armes nucléaires, avis consultatif, C.LJ. Recueil 1996 (1),
p. 240, par. 26);

28. Considérant que la Cour n’est dès lors pas en mesure de conclure,
à ce stade de la procédure, que les actes que la Yougoslavie impute au
défendeur seraient susceptibles d’entrer dans les prévisions de la conven-
tion sur le génocide; et que l’article IX de la convention, invoqué par la
Yougoslavie, ne constitue partant pas une base sur laquelle la compé-
tence de la Cour pourrait prima facie être fondée dans le cas d’espéce;

x Ok

29. Considérant que la Yougoslavie, dans sa requéte, prétend en second
lieu fonder la compétence de la Cour sur le paragraphe 5 de l’article 38
du Règlement, ainsi libellé:

«5, Lorsque le demandeur entend fonder la compétence de la
Cour sur un consentement non encore donné ou manifesté par l'Etat
contre lequel la requête est formée, la requête est transmise à cet
Etat. Toutefois elle n’est pas inscrite au rôle général de la Cour et
aucun acte de procédure n’est effectué tant que l'Etat contre lequel
la requête est formée n’a pas accepté la compétence de la Cour aux
fins de l’affaire» ;

30. Considérant que la France soutient que le paragraphe $ de l’article
38 du Règlement est inopérant parce qu'elle n'accepte pas, en l'espèce, la
compétence de la Cour;

31. Considérant qu’il est manifeste que, en l'absence de consentement
de la France donné conformément au paragraphe 5 de l'article 38 du
Règlement, la Cour ne saurait avoir compétence dans la présente affaire,
même prima facie;

* *

32. Considérant qu’il résulte de ce qui précède que la Cour n’a pas
prima facie compétence pour connaître de la requête de la Yougoslavie:
et qu'elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l’effet de protéger les droits qui y sont invoqués:

33. Considérant toutefois que les conclusions auxquelles la Cour est
parvenue en la présente procédure ne préjugent en rien la compétence de
la Cour pour connaître du fond de l'affaire sur la base de l’article IX de
la convention sur le génocide, ni aucune question relative à la recevabilité
de la requête ou au fond lui-même, et qu'elles laissent intact le droit du
Gouvernement yougoslave et du Gouvernement français de faire valoir
leurs moyens en la matière:

14
374 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

34, Considérant que la Cour ne saurait par suite accéder, à ce stade de
la procédure, à la demande de la France tendant à ce que l'affaire soit
rayée du rôle;

*
* *

35. Considérant qu’il existe une distinction fondamentale entre la ques-
tion de l'acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

36. Considérant que les Etats, qu'ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire,
qui leur seraient imputables; que tout différend relatif à la licéité de tels
actes doit être réglé par des moyens pacifiques dont le choix est laissé aux
parties conformément à l’article 33 de la Charte;

37. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend;

38. Considérant que, lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d’agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte;

39. Par ces motifs,

La Cour,

1) Par douze voix contre trois,

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999:

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, M°° Higgins,
MM. Parra-Aranguren, Kooïjmans, juges;

CONTRE: MM. Shi, Vereshchetin, juges; M. Kreca, juge ad hoc;

2) Par quatorze voix contre une,

Réserve la suite de la procédure.

PouR: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Bedjaoui, Guillaume,
Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, Vereshchetin, M™ Higgins,
MM. Parra-Aranguren, Kooijmans, juges; M. Kreéa, juge ad hoc;

CONTRE: M. Oda, juge.

15
375 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l'un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique fédérale de Yougoslavie et au Gouvernement de la République
française.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. WEERAMANTRY, vice-président, faisant fonction de président en
l'affaire, et MM. Sui, KOROMA et VERESHCHETIN, juges, joignent des
déclarations à l'ordonnance.

MM. Oba et PARRA-ARANGUREN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

M. Kreca, juge ad hoc, joint à l’ordonnance l'exposé de son opinion
dissidente.

(Paraphé) C.G.W.
(Paraphé) E.V.O.
